:|1 DBBH
1 para

511 UHDDU§_ 814
es streets

\€1»»\111?>%§.

 

"E 3d

Certiiicate Number: 06975-WAW-CC-032521954

unnllnllmmllg;!!;nmlmlmlmjgls!lulnlllunmluu j

-WAW-CC-USZ§Z

CERTI;FILTE (_)F CoUNsEL”l§o

I CERTIFY that on March 29, 2019, at 10:]2 o'clock AM PDT, Dia_ne Erdrnann
received from American Financial Solutions of North Seattle Communitv College
Foundation, an agency approved pursuant to 11 U.S.C. § 111 to provide credit
counseling in the Western District of Washington, an individual [or group]
briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and 111.

A debt repayment plan Was not prepared If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certiflcate.

This counseling session Was conducted bv internet and telephone

Date: March 29, 2019 By: lsi]eanne Dickrnann

Name: Jeanne Diekmann

rl`itle: Credit Counselor

* Individuals Who wish to file a bankruptcy case under title 11 of the United States Bankruptcy

Code are required to file With the_ United States Bankiuptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agmicy. See 11 U.S.C.-§§ 109(11) and"§£l(bj.

 

CaSe 19-41238-BDL DOC 5 Filed 04/18/19 Ent. 04/18/19 15200:04 PQ. 1 Of 1

